Name: Commission Regulation (EEC) No 2784/90 of 25 September 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/8 Official Journal of the European Communities 28 . 9 . 90 COMMISSION REGULATION (EEC) No 2784/90 of 25 September 1990 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 28 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13 . 6. 1981 , p . 26. 0 OJ No L 334, 18 . 11 . 1989, p. 21 . 28 . 9. 90 Official Journal of the European Communities No L 265/9 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 07020010 07020090 Tomatoes 34,69 1474 274,96 71,78 240,78 7088 26,75 53333 80,86 23,72 1.30 07031019 Onions (other than sets) 11,08 469 86,97 22,82 76,41 2248 8,50 17013 25,73 7,83 1.40 07032000 Garlic 253,91 10748 1 991,95 522,78 1 749,96 51498 194,78 389634 589,29 179,40 1.50 07039000 * 10 Leeks 26,19 1107 204,09 53,42 180,07 5121 20,01 39341 60,10 19,52 1.60 07041010 07041090 * 00 * 00 Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41921 159,93 314617 482,80 147,23 1.80 07049010 White cabbages and red cabbages 43,46 1853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 1.90 07049090 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 97,66 4160 768,74 202,04 678,28 19774 75,34 148000 227,73 67,96 1.100 1.110 07049090 070511 10 07051190 ¢ 92 * 98 Chinese cabbage Cabbage lettuce (head lettuce) 8,55 44,18 364 1871 67,36 346,39 17,69 90,98 59,31 306,20 1734 8893 6,59 33,93 12954 66796 19,94 102,46 5,97 31,51 1.120 0705 2900 * 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 07061000 * 21 * 22 * 23 Carrots 26,60 1128 208,84 54,90 184,33 5367 20,47 40280 61,81 18,85 1.140 1.150 07069090 07070011 07070019 * 25 * 11 * 19 Radishes Cucumbers 90,10 24,71 3814 1052 704,37 195,13 184,56 51,13 621,90 171,62 18223 5026 68,81 19,06 135687 37513 207,48 57,62 66,06 17,14 1.160 07081010 07081090 Peas (Pisum sativum) 212,86 9010 1 669,92 438,26 1 467,06 43173 163,29 326644 494,02 150,39 1.170 07082010 07082090 Beans (Vigna spp, Pha ­ seolus spp.) 94,61 4010 745,34 195,08 653,48 19325 72,69 145536 219,85 65,94 1.180 1.190 07089000 07091000 * 11 * 12 * 29 Broad beans Globe artichokes 34.64 72.65 1464 3070 269,51 565,14 70,99 148,86 238,22 499,53 6965 14605 26.45 55.46 52014 109068 79,82 167,38 25,64 53,77 1.200 1.200.1 07092000 * 11 * 12 ' 13 * 14 Asparagus :  green 394,43 16696 3094,36 812,11 2718,45 80000 302,58 605270 915,42 278,69 1.200.2 07092000 * 15 * 16 ' 91 ¢ 92 * 93 * 94  other 172,69 7319 1 360,48 356,09 1 192,81 35274 132,68 265648 401,29 120,36 1.210 1.220 1.230 07093000 07094000 07095130 * 95 ¢ 96 ¢ 13 ¢ 14 ¢ 15 Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) Chantarelles 74,27 30,83 576,35 3144 1313 24397 582,66 242,71 4521,50 152,92 63,79 1186,65 511,88 214,15 3972,21 15063 6243 116896 56,97 23,78 442,13 113972 46727 884424 172,37 71,90 1 337,62 52,47 21,46 407,22 1.240 07096010 Sweet peppers 76,55 3240 600,60 157,62 527,64 15527 58,73 117481 177,68 54,09 No L 265/10 Official Journal of the European Communities 28 . 9. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 36,57 1549 286,74 75,32 253,46 7361 28,08 55293 84,81 26,09 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 116,10 4914 910,87 239,05 800,21 23549 89,06 178170 269,46 82,03 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1 151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 37,00 1566 290,27 76,18 255,01 7504 28,38 56778 85,87 26,14 2.30 08043000 * 90 Pineapples, fresh 36,34 1538 285,12 74,83 250,48 7371 27,88 55771 84,34 25,67 2.40 08044010 08044090 ' 10 * 10 Avocados, fresh 162,67 6886 1 276,19 334,93 1 121,15 32994 124,79 249629 377,54 114,93 2.50 08045000 ¢ 21 ¢ 91 Guavas and mangoes, fresh 150,93 6389 1184,10 310,76 1040,25 30613 115,78 231616 350,30 106,64 2.60 2.60.1 08051011 08051021 08051031 08051041 Sweet oranges, fresh :  Sanguines and semi- sanguines 58,86 2487 457,87 120,61 404,72 11833 44,93 88366 135,61 43,56 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 51,72 2189 405,77 106,49 356,48 10490 39,67 79371 120,04 36,54 2.60.3 08051019 08051029 08051039 08051049  .Others 37,22 1575 292,01 76,63 256,54 7549 28,55 57119 86,38 26,30 2.70 2.70.1 2.70.2 08052010 08052030 ¢ 11 ¢ 21 * 11 ¢ 21 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas 76,06 61,06 3225 2594 597,01 483,97 156,96 126,34 526,94 423,81 15343 12477 58,53 47,08 115147 93872 176,70 142,33 53,88 41,75 2.70.3 08052050 * 12 ¢ 13 * 22 ¢ 23  Mandarins and Wil ­ kings 56,70 2403 446,74 116,93 391,69 11583 43,56 87232 131,77 39,52 2.70.4 08052070 08052090 * 11 ¢ 21 ¢ 11 ¢ 12 ¢ 13 ¢ 14 ¢ 31 ¢ 32 ¢ 33 * 34  Tangerines and others 75,14 3181 589,53 154,72 517,91 15241 \ 57,64 115314 174,40 53,09 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 52,66 2229 413,11 108,42 362,93 10680 4039 80807 122,21 37,20 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 137,92 5838 1 081,98 283,96 950,54 27973 105,80 21 1 641 320,09 97,44 28 . 9 . 90 Official Journal of the European Communities No L 265/ 11 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 2.90.2 2.100 08054000 08054000 08061011 08061015 08061019 * 11 * 12 * 21 * 22 Grapefruit, fresh :  white  pink Table grapes 51,86 59,86 75,43 2195 2534 3193 406,90 469,62 591,79 106,79 123,25 155,31 357,47 412,57 519,90 10520 12141 15300 39,78 45,92 57,86 79593 91861 115757 120,37 138,93 175,07 36,64 42,29 53,29 2.110 08071010 Water-melons 16,03 678 125,79 33,01 110,51 3252 12,30 24606 37,21 11,32 2.120 2.120.1 2.120.2 2.130 08071090 08071090 08081091 08081093 08081099 * 12 * 13 ' 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples 30,85 69,72 54,10 1306 2951 2290 242,05 546,99 424,43 63,52 143,55 111,39 212,65 480,54 372,87 6257 14141 10973 23,66 53,48 41,50 47347 106995 83021 71,60 161,82 125,56 21,80 49,26 38,22 2.140 08082031 08082033 08082035 08082039 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 57,44 2431 450,65 118,27 395,90 11650 44,06 88149 133,32 40,58 2.150 08091000 Apricots 52,78 2247 415,63 109,14 365,95 10700 40,69 79928 123,03 36,89 2.160 08092010 08092090 Cherries 134,92 5747 1 065,30 279,18 936,97 27443 104,05 204 795 314,58 93,57 2.170 2.180 2.190 08093000 08093000 08094011 08094019 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 Peaches Nectarines Plums 92,90 106,68 84,83 3937 4544 3591 731,87 839,70 665,54 191,56 220,69 174,67 641.68 740,89 584.69 18976 21599 17206 71,37 82,30 65,08 142906 161661 130183 215,87 248,75 196,89 64,75 74,24 59,94 2.200 08101010 08101090 Strawberries 77,98 3302 611,40 160,60 540,45 15696 59,89 117898 180,85 55,63 2.205 2.210 08102010 08104030 Raspberries Fruit of the species Vacci ­ nium myrtillus 574,44 169,71 24307 7226 4493,31 1 336,26 1 175,29 350,92 3950,18 1 176,54 113358 34401 438,60 130,84 863888 256973 1323,12 395,56 422,80 118,61 2.220 08109010 Kiwi fruit (Actinidia chinensis Planch .) 139,68 5912 1 095,78 287,58 962,67 28329 107,15 214340 324,17 98,69 2.230 2.240 2.250 08109080 08109080 08109030 * 31 * 32 * 41 * 42 * 10 Pomegranates Khakis Lychees 129,26 256,45 535,35 5471 10870 22662 1014,09 2020,29 4199,88 266,14 528,80 1 102,25 890,90 1771,31 3689,67 26217 52381 108581 99,16 197,03 410,68 198361 394483 821514 300,00 595,92 1 242,47 91,33 178,73 378,25  The ninth digit is reserved for the Member States (statistical purposes).